Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 1 of 33 Page ID #:115



 1   NANCY SHER COHEN (State Bar No. 81706)
 2
       nancy.cohen@lathropgpm.com
     RONALD A. VALENZUELA (State Bar No. 210025)
 3    ronald.valenzuela@lathropgpm.com
 4   LATHROP GPM LLP
     1888 Century Park East, Suite 1000
 5   Los Angeles, CA 90067
 6   310.789.4600
     310.789.4601
 7

 8   Attorneys for Plaintiffs
     Arconic Inc. et al.
 9

10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13   Arconic Inc. et al.,
                                                     CASE NO. 2:20-cv-02586-GW(Ex)
14                               Plaintiffs,
15   vs.                                             Assigned to: Hon. George H. Wu
16   Cal-Tron Plating, Inc. et al,                   DECLARATION OF RONALD
17                               Defendants.         A. VALENZUELA IN SUPPORT
                                                     OF PLAINTIFFS’ EX PARTE
18                                                   APPLICATION FOR ORDER
19                                                   STAYING CASE
20                                                   Complaint Filed: March 18, 2020
21

22

23

24

25

26

27

28

                                               -1-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 2 of 33 Page ID #:116



 1                   DECLARATION OF RONALD A. VALENZUELA
 2         I, Ronald A. Valenzuela, declare as follows:
 3         1.     I am a partner with the law firm of Lathrop GPM LLP, counsel of record
 4   for Plaintiffs Arconic Inc. et al. (“Plaintiffs”) in this matter. I am duly admitted to
 5   practice before the courts of the State of California and before this Court. Unless
 6   otherwise indicated, I have personal knowledge of the facts set forth below, and, if
 7   called as a witness, I could and would competently testify thereto.
 8         2.     Prior to January 1, 2020, Lathrop GPM LLP was known as Lathrop Gage
 9   LLP. I was a partner at Lathrop Gage LLP since October 1, 2017. Prior to October 1,
10   2017, I was an associate at Proskauer Rose LLP.
11         3.     A lawsuit titled Arconic Inc. et al. v APC Investment Co, et al., Case No.
12   2:14-cv-06456 GW (Ex.) (“Arconic”) was initiated in 2014 and assigned to this Court.
13   At the time, Proskauer Rose LLP was counsel of record for plaintiffs in that case.
14   After I joined Lathrop Gage LLP, that firm became counsel of record for plaintiffs in
15   Arconic. Lathrop GPM LLP is now counsel of record for plaintiffs in Arconic. While
16   at Proskauer Rose LLP, Lathrop Gage LLP, and now Lathrop GPM LLP, I handled
17   the day-to-day management of Arconic. Plaintiffs in this case are among the group of
18   plaintiffs in Arconic (the “Arconic Plaintiffs”).
19         4.     In 2016, all of the Arconic Plaintiffs, and others, entered into a consent
20   decree relating to Operable Unit No. 2 of the Omega Chemical Superfund Site. The
21   federal and state governments were also parties to the OU-2 Consent Decree, which
22   was approved by this Court in United States of America et al. v. Abex Aerospace et
23   al., Case No. 2:16-CV-02696-GW (Ex.).
24         5.     After entering into the OU-2 Consent Decree, the Arconic Plaintiffs
25   amended the Arconic complaint to assert two causes of action under CERCLA. One
26   cause of action asserts a claim for contribution under CERCLA Section 113(f), 42
27   U.S.C. § 9613(f). The other asserts a claim for declaratory relief under CERCLA
28

                                                  -2-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 3 of 33 Page ID #:117



 1   Section 113(g)(2), 42 U.S.C. § 9613(g)(2) and the Federal Declaratory Judgments Act,
 2   28 U.S.C. § 2201.
 3         6.     The Arconic defendants moved for summary judgment on the CERCLA
 4   claims, arguing that the statute of limitations had expired before the Arconic Plaintiffs
 5   filed suit. The Arconic Plaintiffs opposed. In February 2019, this Court entered
 6   judgment in Arconic, dismissing the CERCLA claims, with prejudice, on the grounds
 7   that they were time-barred. A third claim asserted in Arconic for injunctive relief
 8   under the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901-
 9   6992k, the sole remaining claim, is currently stayed. The Arconic Plaintiffs appealed
10   the statute-of-limitations ruling, the briefing on the appeal is complete, oral argument
11   was conducted on March 3 2020, and the Ninth Circuit deemed the matter argued and
12   submitted as of March 3, 2020.
13         7.     On March 18, 2020, Plaintiffs filed the Complaint in this action against
14   defendants Cal-Tron Plating, Inc. et al., along with a Notice of Related Case,
15   indicating that this case was related to the Arconic and Abex actions. The Complaint
16   asserts only two causes of action: a claim for contribution under CERCLA Section
17   113(f), 42 U.S.C. § 9613(f), and a claim for declaratory relief under CERCLA Section
18   113(g)(2), 42 U.S.C. § 9613(g)(2) and the Federal Declaratory Judgments Act, 28
19   U.S.C. § 2201. All Defendants have been served except Dennis O’Meara and his
20   former company Omega Chemical Corporation. Plaintiffs are continuing their diligent
21   efforts to serve those two Defendants.
22         8.     Prior to filing this lawsuit, Plaintiffs spent several months trying to obtain
23   agreements with Defendants, and many others, to toll the statute of limitations for
24   Plaintiffs’ CERCLA claims and avoid having to file this action at all. Plaintiffs were
25   largely successful but were unable to reach such an agreement with Defendants.
26         9.     After this suit was filed, I attempted to contact Defendants to propose
27   submitting a stipulated request to this Court, asking the Court to enter an order staying
28   this case pending the outcome of the Arconic Appeal. Over the next several weeks, I

                                                 -3-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 4 of 33 Page ID #:118



 1   was eventually able to identify counsel each Defendant had retained for this case. I
 2   telephoned each separately and discussed the proposed stipulated request for a stay. I
 3   spoke with counsel for Defendant Vanowen, Thomas Weiss, on March 30, 2020.
 4         10.     During my discussions with each counsel, I provided background
 5   concerning the Arconic case and the Arconic Appeal and advised Defendants’ counsel
 6   that the Ninth Circuit’s decision in the Arconic Appeal would likely bear directly on
 7   this case. I also shared a draft of the proposed stipulation with counsel for the
 8   Defendants who expressed an interest in the stay.
 9         11.    Regarding my discussion with Vanowen’s counsel, Mr. Weiss, Mr.
10   Weiss, expressed skepticism about the stay, but indicated he would discuss it with his
11   client. The remaining Defendants were generally amenable to the concept of a stay
12   pending the outcome of the Arconic Appeal, though the details of the stipulation still
13   needed to be worked out.
14         12.    On May 15, 2020, Mr. Weiss contacted me via e-mail to request a
15   meeting to confer about Vanowen’s intention to file a Rule 12(b)(6) motion. A true
16   and correct copy of Mr. Weiss’s e-mail is attached to my Declaration as Exhibit A.
17         13.    On May 18 and 19, 2020, I separately telephoned counsel for all
18   Defendants, expect Vanowen, to advise them that Vanowen intended to file a Rule
19   12(b)(6) motion on the grounds of statute of limitations and res judicata. I also
20   explained to each that if Vanowen could not be persuaded to stipulate to a stay of this
21   case in lieu of filing its motion, Plaintiffs would likely apply, ex parte, for an order
22   staying this case. During those conversations, none of the attorneys for Defendants
23   voiced an objection, two remained non-committal, and several indicated that they
24   would not oppose an ex parte application.
25         14.    Mr. Weiss and I conferred telephonically on the afternoon of May 20 and
26   discussed Vanowen’s anticipated motion. During the call, I again proposed submitting
27   a stipulated request to stay this case as a means to avoid the time, expense, and cost of
28   litigating the anticipated motion, but Mr. Weiss rejected the proposal, indicating that

                                                  -4-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 5 of 33 Page ID #:119



 1   Vanowen may have a laches defense even if the Ninth Circuit reverses the ruling in
 2   Arconic.
 3         15.    I then indicated that I would discuss the contents of our telephone
 4   conference with Plaintiffs and would later advise Mr. Weiss if the parties were at an
 5   impasse. I also informed Mr. Weiss that if the parties could not find a way to avoid
 6   Vanowen’s anticipated Rule 12 motion, Plaintiffs intended to file an ex parte
 7   application the following day seeking the relief sought by this Application.
 8         16.    Later that evening, I e-mailed Mr. Weiss, advised him that the parties
 9   were at an impasse and that Plaintiffs would seek a stay via an ex parte application the
10   following day, Thursday, May 21. Although Mr. Weiss later responded by e-mail
11   expressing “surprise” that Plaintiffs would be applying ex parte for a stay and
12   objecting that ex parte relief was not appropriate, Mr. Weiss expressed no such
13   surprise during the call earlier that day, he did not indicate that ex parte relief was
14   inappropriate, and instead he commented that it was well within the Court’s discretion
15   to decide that a stay was the appropriate course of action. Mr. Weiss also indicated
16   that his client opposed the Application. A true and correct copy of my May 20, 2020
17   e-mail correspondence with Mr. Weiss is attached to my declaration as Exhibit B.
18         17.    Notice of this Application was given to all Defendants that have been
19   served in this matter. On May 20, 2020, I e-mailed counsel for each of the Defendants
20   to provide notice that Plaintiffs intended to file the Application the following day. My
21   e-mail contained the substance of the order Plaintiffs were requesting. It provided that
22   Plaintiffs would seek an order staying this case pending the outcome of the Arconic
23   Appeal. The requested stay would begin upon entry of the Court’s order granting this
24   Application, and the stay would automatically terminate the earlier of: (a) 30 days
25   following the date that the Ninth Circuit’s decision in the Arconic Appeal becomes
26   final and non-appealable, or (b) December 1, 2020. Further, under the requested order,
27   Defendants’ respective deadlines to respond to the Complaint would be tolled during
28   the stay. Defendants’ new response deadline would be the later of: (a) 30 days after

                                                  -5-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 6 of 33 Page ID #:120



 1   the stay is lifted, or (b) the time that was remaining for the Defendants to respond to
 2   the Complaint as of the date the Court enters the order staying this case. Further,
 3   under the requested stay order, Plaintiffs will notify the Court of the Ninth Circuit’s
 4   decision in Arconic within 5 court days of Plaintiffs’ notice of that decision. No later
 5   than 21 days following the termination of the requested stay, the parties will file a
 6   joint status report and propose a date for a status conference with the Court.
 7         18.      My May 20, 2020 e-mail also requested that Defendants advise me by
 8   2:00 p.m. the following day, May 21, 2020, whether that Defendant would oppose the
 9   Application. True and correct copies of those e-mails are attached to my Declaration
10   as Exhibit C.
11         19.      The next morning, I followed up my e-mail with a telephone call to each
12   Defendant, except Defendants Vanowen, Duncan Industries, and Cal-Tron Plating,
13   who had already responded to my May 20 e-mail, to discuss the Application and make
14   myself available for any questions about it or Vanowen’s opposition to it.
15         20.      On May 20, 2020, counsel for Defendant Duncan Industries advised me
16   by e-mail that his client would not oppose the Application, and on May 21, 2020, I
17   received e-mail confirmation from Defendants Cal-Tron Plating, Inc., Sunrise
18   Properties, LLC, and Santa Fe Rubber Products, Inc. that those Defendants would not
19   oppose the Application. True and correct copies of that correspondence is attached to
20   my Declaration as Exhibit D.
21         21.      Around noon on May 21, I spoke by telephone with counsel for
22   Electronic Chrome & Grinding Co., Thomas Schmidt. Mr. Schmidt advised me that
23   his client would not oppose the Application. Approximately 30 minutes later, I spoke
24   by telephone with counsel for Halliburton Energy Services, Inc., William Wick. Mr.
25   Wick informed me that his client was “agnostic” or “neutral” concerning the
26   Application.
27         22.      Finally, around 1:00 p.m. on May 21, I telephoned counsel for Mid-West
28   Fabricating Co., Timothy Cronin. Mr. Cronin confirmed that his client would not

                                                 -6-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 7 of 33 Page ID #:121



 1   oppose the Application.
 2

 3

 4

 5

 6   Dated: May 21, 2020                    /s/ Ronald A. Valenzuela
 7                                      Ronald A. Valenzuela

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -7-
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 8 of 33 Page ID #:122




                       Exhibit A
     Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 9 of 33 Page ID #:123


Valenzuela, Ronald A.

From:                            Thomas J. Weiss <tweiss@weisslawla.com>
Sent:                            Friday, May 15, 2020 4:42 PM
To:                              Cohen, Nancy Sher; Valenzuela, Ronald A.
Subject:                         2:20-cv-02586 CD CA


Dear Counsel: Vanowen Holdings has received a copy of summons and complaint in the above action. This is notice to
you under local rule 7 -3 that Vanowen intends to move to dismiss the case as to this defendant under Rule 12(b)(6) on
at least two grounds: res judicata and the expiration of the statute of limitations. Under local rule 7-3, counsel are
required to confer concerning the substance of the motion and whether it can be avoided. I am available to have a
telephone or Zoom conference any time Tuesday or Wednesday May 19 or 20. Please select a time and day and
preferred medium. Thank you.

Thomas J. Weiss
WEISS & ZAMAN
1925 Century Park East, Suite 2140
Los Angeles, California 90067
Telephone: 310-788-0710
Facsimile: 310-788-0735
email: tweiss@weisslawla.com




                                                           1
                                                                                                       Exhibit A
                                                                                                       000008
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 10 of 33 Page ID #:124




                        Exhibit B
      Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 11 of 33 Page ID #:125


Valenzuela, Ronald A.

From:                               Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                               Wednesday, May 20, 2020 6:42 PM
To:                                 Thomas J. Weiss
Cc:                                 Cohen, Nancy Sher
Subject:                            RE: Mission Power Engineering Co. v. Continental Cas. Co.



Tom: During our conversation this afternoon, I advised you of Plaintiffs' intention to seek the ex parte relief described in
my email below, if we reached an impasse on Vanowen's anticipated motion. You expressed no surprise then, and you
even remarked that it was well within the Court's discretion to decide that a stay was the appropriate course of action. We
understand from your email below that Vanowen disagrees that a stay would be appropriate, and we will, of course,
advise the Court of Vanowen's opposition.

Ron



Ronald Valenzuela
Partner

Lathrop GPM LLP
1888 Century Park East, Suite 1000
Los Angeles, CA 90067-1623
Direct: 310.789.4660
mailto:ronald.valenzuela@lathropgpm.com
http://www.lathropgpm.com


-----Original Message-----
From: Thomas J. Weiss [mailto:tweiss@weisslawla.com]
Sent: Wednesday, May 20, 2020 6:16 PM
To: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>; Cohen, Nancy Sher <nancy.cohen@lathropgpm.com>
Subject: FW: Mission Power Engineering Co. v. Continental Cas. Co.

Ron, thank you for taking the time to discuss the motion and the case with me today. I am rather surprised by your notice
of ex parte motion to stay, with the conditions you refer to. This situation is clearly not appropriate for an ex parte motion.
See the attached Mission Power case which discusses the abuses of ex parte applications where there is no urgency to
use them, but where they are done for purely tactical reasons. The comments by the court are apt to this situation. You
may have noticed that Judge Wu cites this case in his cautionary note about ex parte motions. So, yes, I oppose the
motion, but more fundamentally the use of ex parte tactics in this context is obviously designed to intercept any reasoned
opposition to plaintiffs' plan to insulate itself from the result of its prior litigation, and profit from the appearance of an
emergency which does not exist. In your declaration of notice to Vanowen and information to the court on the response,
please include a copy of this response to your ex parte notice.

Thomas J. Weiss
WEISS & ZAMAN
1925 Century Park East, Suite 2140
Los Angeles, California 90067
Telephone: 310-788-0710
Facsimile: 310-788-0735
email: tweiss@weisslawla.com

-----Original Message-----
From: Westlaw@westlaw.com <Westlaw@westlaw.com>
Sent: Wednesday, May 20, 2020 5:45 PM

                                                               1
                                                                                                              Exhibit B
                                                                                                              000009
     Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 12 of 33 Page ID #:126
To: Shawn Zaman <szaman@weisslawla.com>; Thomas J. Weiss <tweiss@weisslawla.com>
Subject: Mission Power Engineering Co. v. Continental Cas. Co.

Thomas Weiss sent you content from Westlaw.
Please see the attached file.

Item:     Mission Power Engineering Co. v. Continental Cas. Co.
Citation: 883 F.Supp. 488
Sent On: Wednesday, May 20, 2020
Sent By: Thomas Weiss
Client ID: 40 CAL APP 4TH 610

Note:



-------------------------------------------------------------------------------
Westlaw © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                                                          2
                                                                                   Exhibit B
                                                                                   000010
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 13 of 33 Page ID #:127




                       Exhibit C
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 14 of 33 Page ID #:128


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 4:59 PM
To:                                            Bill Wick
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Halliburton Energy Services)



Bill: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron


                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery
                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000011
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 15 of 33 Page ID #:129


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 4:59 PM
To:                                            mvergara@somachlaw.com
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Sunrise Properties, LLC)



Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020, for an
order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron


                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery
                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000012
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 16 of 33 Page ID #:130


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 5:00 PM
To:                                            David Vanriper
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Santa Fe Rubber Products, Inc.)



Dave: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron


                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery
                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000013
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 17 of 33 Page ID #:131


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 5:01 PM
To:                                            Timothy Cronin
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Mid-West Fabricating)



Tim: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron


                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery
                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000014
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 18 of 33 Page ID #:132


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 5:02 PM
To:                                            tpjschmidt@gmail.com
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Electronic Chrome)



Tom: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron

                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery

                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000015
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 19 of 33 Page ID #:133


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 5:04 PM
To:                                            Aaron Allan
Cc:                                            Olivia Weiss
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Duncan Industries)



Aaron: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron

                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery
                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000016
      Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 20 of 33 Page ID #:134


Valenzuela, Ronald A.

From:                                Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                Wednesday, May 20, 2020 5:06 PM
To:                                  Brittney Bush
Cc:                                  tpjschmidt@gmail.com
Subject:                             FW: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                     Application for Order Staying Case (Electronic Chrome)




Brittney: Apologies for neglecting to copy you on the e-mail below.


Ronald Valenzuela
Partner
Lathrop GPM LLP
1888 Century Park East, Suite 1000
Los Angeles, CA 90067-1623
Direct: 310.789.4660
ronald.valenzuela@lathropgpm.com
lathropgpm.com




From: Valenzuela, Ronald A. [mailto:ronald.valenzuela@lathropgpm.com]
Sent: Wednesday, May 20, 2020 5:02 PM
To: tpjschmidt@gmail.com
Subject: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte Application for Order Staying Case
(Electronic Chrome)

Tom: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

    1. a stay of this case pending the outcome of the Arconic Appeal;
    2. the stay would begin upon entry of the Court’s order granting the ex parte application and
       would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
       Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
       2020;
    3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
       and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
       remaining for the Defendants to respond to the Complaint as of the date the Court entered the
       order staying this case;
    4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
       Plaintiffs’ notice of that decision; and
    5. within 21 days of the termination of the stay, the parties will file a joint status report and
       propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron
                                                                 1
                                                                                                                 Exhibit C
                                                                                                                 000017
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 21 of 33 Page ID #:135

                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery




                                                                                   2
                                                                                                                                                Exhibit C
                                                                                                                                                000018
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 22 of 33 Page ID #:136


Valenzuela, Ronald A.

From:                                          Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                                          Wednesday, May 20, 2020 5:07 PM
To:                                            Justin Panitchpakdi
Subject:                                       Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Cal-Tron Plating, Inc.)



Justin: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron

                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery

                                                                                   1
                                                                                                                                                Exhibit C
                                                                                                                                                000019
      Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 23 of 33 Page ID #:137


Valenzuela, Ronald A.

From:                           Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent:                           Wednesday, May 20, 2020 6:07 PM
To:                             Thomas J. Weiss
Subject:                        Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                Application for Order Staying Case (Vanowen)



Tom: Good speaking with you this afternoon. Based on our conversation, we understand that your
client, Vanowen Holdings, LLC intends to bring a Rule 12(b)(6) motion on statute of limitations
grounds and under the doctrine of res judicata. I proposed that the parties instead ask the Court to
stay this case pending the Ninth Circuit’s decision in the Arconic Appeal, but you advised that your
client is not interested in a stay. I’ve spoken with my client, and Plaintiffs will not agree to voluntarily
dismiss Vanowen.

Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020, for an
order providing:

   1. a stay of this case pending the outcome of the Arconic Appeal;
   2. the stay would begin upon entry of the Court’s order granting the ex parte application and
      would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
      Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
      2020;
   3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
      and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
      remaining for the Defendants to respond to the Complaint as of the date the Court entered the
      order staying this case;
   4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
      Plaintiffs’ notice of that decision; and
   5. within 21 days of the termination of the stay, the parties will file a joint status report and
      propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above.

Finally, you agreed to accept service of the ex parte application via e-mail. Thank you for that
professional courtesy.

Ron


                     Ronald Valenzuela
                     Partner

                     Lathrop GPM LLP
                     1888 Century Park East, Suite 1000
                     Los Angeles, CA 90067-1623
                     Direct: 310.789.4660
                     ronald.valenzuela@lathropgpm.com
                     lathropgpm.com


                                                            1
                                                                                                            Exhibit C
                                                                                                            000020
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 24 of 33 Page ID #:138




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery




                                                                                   2
                                                                                                                                                Exhibit C
                                                                                                                                                000021
Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 25 of 33 Page ID #:139




                       Exhibit D
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 26 of 33 Page ID #:140


Valenzuela, Ronald A.

From:                               Aaron Allan <aallan@glaserweil.com>
Sent:                               Wednesday, May 20, 2020 5:22 PM
To:                                 Valenzuela, Ronald A.
Cc:                                 Olivia Weiss
Subject:                            Re: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                    Application for Order Staying Case (Duncan Industries)



Ron,

We do not oppose the stay or the ex parte relief described below, and we will accept service of the application
and supporting papers by email (to me and Olivia).

Thanks.

Aaron

From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Wednesday, May 20, 2020 5:03 PM
To: Aaron Allan
Cc: Olivia Weiss
Subject: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte Application for Order Staying Case
(Duncan Industries)

Aaron: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:
    1. a stay of this case pending the outcome of the Arconic Appeal;
    2. the stay would begin upon entry of the Court’s order granting the ex parte application and
       would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
       Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
       2020;
    3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
       and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
       remaining for the Defendants to respond to the Complaint as of the date the Court entered the
       order staying this case;
    4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
       Plaintiffs’ notice of that decision; and
    5. within 21 days of the termination of the stay, the parties will file a joint status report and
       propose a date for a status conference with the Court.
Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron




                                                                1
                                                                                                                Exhibit D
                                                                                                                000022
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 27 of 33 Page ID #:141
                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.


Please visit our Insurance Recovery & Counseling blog:
The Road to Insurance Recovery
Although Glaser Weil attorneys and staff are working remotely in order to reduce the risks associated with
COVID-19, we will continue doing our utmost to provide prompt, professional service to and on behalf of our
clients. Thank you for your understanding.




                                                                                   2
                                                                                                                                                Exhibit D
                                                                                                                                                000023
      Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 28 of 33 Page ID #:142


Valenzuela, Ronald A.

From:                               David Vanriper <dave@vanriperlaw.com>
Sent:                               Thursday, May 21, 2020 9:39 AM
To:                                 Valenzuela, Ronald A.
Subject:                            Re: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                    Application for Order Staying Case (Santa Fe Rubber Products, Inc.)


Not opposed. Thanks.

Dave Van Riper
VAN RIPER LAW
(714) 731-1800
Dave@vanriperlaw.com

From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Wednesday, May 20, 2020 5:00:10 PM
To: David Vanriper <dave@vanriperlaw.com>
Subject: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte Application for Order Staying Case
(Santa Fe Rubber Products, Inc.)

Dave: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:
    1. a stay of this case pending the outcome of the Arconic Appeal;
    2. the stay would begin upon entry of the Court’s order granting the ex parte application and
       would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
       Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
       2020;
    3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
       and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
       remaining for the Defendants to respond to the Complaint as of the date the Court entered the
       order staying this case;
    4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
       Plaintiffs’ notice of that decision; and
    5. within 21 days of the termination of the stay, the parties will file a joint status report and
       propose a date for a status conference with the Court.
Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron


                        Ronald Valenzuela
                        Partner

                        Lathrop GPM LLP
                        1888 Century Park East, Suite 1000
                        Los Angeles, CA 90067-1623
                        Direct: 310.789.4660
                        ronald.valenzuela@lathropgpm.com

                                                                1
                                                                                                                Exhibit D
                                                                                                                000024
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 29 of 33 Page ID #:143
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery




                                                                                   2
                                                                                                                                                Exhibit D
                                                                                                                                                000025
        Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 30 of 33 Page ID #:144


Valenzuela, Ronald A.

From:                                                Justin Panitchpakdi <jpanitchpakdi@vnf.com>
Sent:                                                Thursday, May 21, 2020 8:05 AM
To:                                                  Valenzuela, Ronald A.
Subject:                                             RE: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                                     Application for Order Staying Case (Cal-Tron Plating, Inc.)


Ron,

Cal-Tron Plating, Inc. will not oppose the stay or ex parte relief. We are happy to accept service of the application by
email.

Thank you,

Justin Panitchpakdi | Associate




3717 Mount Diablo Blvd., Suite 200
Lafayette, CA 94549

(925) 282-8016 | jpanitchpakdi@vnf.com | vnf.com

This communication may contain information and/or metadata that is legally privileged, confidential or exempt from disclosure. If you are not the intended recipient, please do not read or
review the content and/or metadata and do not disseminate, distribute or copy this communication. Anyone who receives this message in error should notify the sender immediately by
telephone (202-298-1800) or by return e-mail and delete it from his or her computer.




From: Valenzuela, Ronald A. [mailto:ronald.valenzuela@lathropgpm.com]
Sent: Wednesday, May 20, 2020 5:07 PM
To: Justin Panitchpakdi
Subject: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte Application for Order Staying
Case (Cal-Tron Plating, Inc.)


Caution: External Email.

Justin: Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020,
for an order providing:

      1. a stay of this case pending the outcome of the Arconic Appeal;
      2. the stay would begin upon entry of the Court’s order granting the ex parte application and
         would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
         Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
         2020;
      3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
         and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was

                                                                                              1
                                                                                                                                                                   Exhibit D
                                                                                                                                                                   000026
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 31 of 33 Page ID #:145
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron

                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery




                                                                                   2
                                                                                                                                                Exhibit D
                                                                                                                                                000027
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 32 of 33 Page ID #:146


Valenzuela, Ronald A.

From:                                          Michael Vergara <mvergara@somachlaw.com>
Sent:                                          Thursday, May 21, 2020 9:45 AM
To:                                            Valenzuela, Ronald A.
Subject:                                       RE: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte
                                               Application for Order Staying Case (Sunrise Properties, LLC)


Ron,

Sunrise does not oppose the application.

Best Regards,

MIke

Michael Vergara
Attorney
SOMACH SIMMONS & DUNN | ATTORNEYS AT LAW
500 CAPITOL MALL | SUITE 1000 | SACRAMENTO, CA 95814
(916) 446-7979 | OFFICE
(916) 469-3824 | DIRECT
(916) 769-2578 | MOBILE
SOMACHLAW.COM | BIO | LINKEDIN | VCARD | MAP | MVERGARA@SOMACHLAW.COM

The information contained in this electronic mail transmission is confidential and intended to be sent only to the stated recipient of the transmission. It may therefore
be protected from unauthorized use or dissemination by the attorney client and/or attorney work-product privileges. If you are not the intended recipient or the
intended recipient’s agent, you are hereby notified that any review, use, dissemination, distribution or copying of this communication is strictly prohibited. You are
also asked to notify us immediately by telephone at (916) 446-7979 or reply by e-mail and delete or discard the message. Thank you.



From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Wednesday, May 20, 2020 4:59 PM
To: Michael Vergara <mvergara@somachlaw.com>
Subject: Arconic Inc. et al. v. Cal-Tron Plating, Inc. et al. - No. 2:20-cv-02586 - Ex Parte Application for Order Staying Case
(Sunrise Properties, LLC)

Plaintiffs in the above referenced matter will apply ex parte tomorrow afternoon, May 21, 2020, for an
order providing:

     1. a stay of this case pending the outcome of the Arconic Appeal;
     2. the stay would begin upon entry of the Court’s order granting the ex parte application and
        would automatically terminate the earlier of: (a) 30 days following the date that the Ninth
        Circuit’s decision in the Arconic Appeal becomes final and non-appealable, or (b) December 1,
        2020;
     3. Defendants’ respective deadlines to respond to the Complaint would be tolled during the stay
        and would be due the later of: (a) 30 days after the stay is lifted, or (b) the time that was
        remaining for the Defendants to respond to the Complaint as of the date the Court entered the
        order staying this case;
     4. Plaintiffs will provide notice to the Court of the Ninth Circuit’s decision within 5 court days of
        Plaintiffs’ notice of that decision; and

                                                                                   1
                                                                                                                                                 Exhibit D
                                                                                                                                                 000028
       Case 2:20-cv-02586-GW-E Document 14-1 Filed 05/21/20 Page 33 of 33 Page ID #:147
     5. within 21 days of the termination of the stay, the parties will file a joint status report and
        propose a date for a status conference with the Court.

Please let us know, by 2:00 PM on Thursday, May 21, 2020, whether your client opposes the stay
and the ex parte relief sought, as described above. Please also let us know if you will accept service
of the application and supporting papers by e-mail.

Ron


                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery




                                                                                   2
                                                                                                                                                Exhibit D
                                                                                                                                                000029
